DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 02/23/2021, in which claim 1 was amended, claims 9-20 were withdrawn, claim 21 was added, has been entered.

Drawings
The drawings were received on 02/23/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US Pub. 20170084710) in view of Weis (US Pub. 20060267158). 
Regarding claims 1-4, a substrate [110]; 
a bit line [142], disposed on the substrate [110][paragraph [0042]]; 
a sidewall structure [150], disposed on a sidewall of the bit line [142] [paragraph [0051]], and comprising: 
a first insulation layer [156], disposed on the sidewall of the bit line [142]; 
a second insulation layer [152], disposed on the first insulation layer [156]; and
an intermediate layer [154], disposed between the first insulation layer [156] and the second insulation layer [154], wherein a top surface of the first insulation layer [156], a top surface of the second insulation layer [152], and a top surface of the intermediate layer [154] are coplanar [Fig. 2, cross-section II-II’]; and
an interconnection structure [174 and 180] connected to the intermediate layer [154], wherein the interconnection structure [174 and 180] includes a contact located on the intermediate layer [154], and first top surfaces of portions of the intermediate layer [154] directly below the contact [174 and 180] are lower than second top surfaces of other portions of the intermediate layer [154] not directly below the contact [Fig. 2, cross-section I-I’].
Koh et al. fails to disclose
the intermediate layer disposed between the first insulation layer and the second insulation layer is a shield conductor layer; and 
an interconnection structure, electrically connected to the shield conductor layer;

wherein the interconnection structure and the bit line are electrically insulated from each other;
wherein the interconnection structure is electrically connected to the shield conductor layer at an end position of the bit line.
Weis discloses in Fig. 1A, Fig. 4A, Fig. 5A, Fig. 6, Fig. 8A, 9A, 10A, paragraph [0019]-[0023], [0030]-[0031], [0037], [0042], [0050], [0057], [0059] 
a shield conductor layer [5], disposed between the first insulation layer [4] and the second insulation layer [4 on sidewall of an adjacent bit line];
wherein a material of the shield conductor layer [5] comprises metal or doped polycrystalline silicon [paragraph [0022]];
Replacing the intermediate layer disclosed by Koh by a shield conductor layer comprising metal or doped polycrystalline silicon disclosed by Weis would result to the interconnection structure [174 and 180], electrically connected to the shield conductor layer.
In addition, Weis discloses 
an interconnection structure [6 and/or a constant potential], electrically connected to the shield conductor layer [5][paragraph [0031]];
wherein the interconnection structure [6 and/or a constant potential] and the bit line [1] are electrically insulated from each other [by insulating structures 3 and 4];
wherein the interconnection structure is electrically connected to the shield conductor layer at an end position of the bit line [Fig. 1A-1B, Fig. 4A-4B, Fig. 6-7 and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Weis into the method of Koh et al. to include the intermediate layer disposed between the first insulation layer and the second insulation layer is a shield conductor layer; and the interconnection structure, electrically connected to the shield conductor layer; wherein a material of the shield conductor layer comprises metal or doped polycrystalline silicon; wherein the interconnection structure and the bit line are electrically insulated from each other; wherein the interconnection structure is electrically connected to the shield conductor layer at an end position of the bit line. The ordinary artisan would have been motivated to modify Koh et al. in the above manner for the purpose of increasing in the overall bit line capacitance, reducing unilateral bit line-bit line coupling capacitance and increasing the charge retention time [paragraph [0031]-[0032], [0041] of Weis].

Regarding claims 5-7, Koh et al. further discloses in Fig. 2, Fig. 8A-8B
isolation structures [116], wherein the isolation structures [116] are disposed in the substrate [110] to define active regions [paragraph [0057]];
 a word line [120], wherein the word line [120] and the bit line [142] are intersected with and electrically insulated from each other [by insulating layer 124][paragraph [0092]];
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US Pub. 20170084710) in view of Weis (US Pub. 20060267158) as applied to claim 7 above and further in view of Hwang et al. (US Pub. 20150126013).
Regarding claim 8, Koh et al. fails to disclose
wherein the capacitor structure is electrically connected to the second doped region.
Hwang et al. further discloses in Fig. 7, Fig. 8A-8B
wherein the capacitor structure [326] is electrically connected to the second doped region [310][paragraph [0164]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hwang et al. into the method of Koh et al. to include wherein the capacitor structure is electrically connected to the second doped region. The ordinary artisan would have been motivated to modify Koh et al. in the above manner for the purpose of providing suitable electrical connection of capacitor structure [paragraph [0164] of Hwang et al.]. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the portions of the shield conductor layer directly below the contact are located on two sides of the bit line” of claim 21 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 21 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.